



COURT OF APPEAL FOR ONTARIO

CITATION: Reece v. Toronto (Police Services Board), 2018 ONCA
    91

DATE: 20180131

DOCKET: C63928

Sharpe, LaForme and van Rensburg JJ.A.

BETWEEN

Leonard Reece

Plaintiff (Appellant)

and

Toronto Police Services Board and Desjardins
    General Insurance

Defendants (Respondents)

Leonard Reece, in person

David Zarek, for the respondent, Certas Direct Insurance
    Company, improperly named as Desjardins General Insurance

Natalie Kolos, for the respondent, Toronto Police
    Services Board

Heard and released orally: January 30, 2018

On appeal from judgment of Justice E.M. Morgan of the Superior
    Court, dated June 21, 2017.

REASONS FOR DECISION

[1]

The motion judge found that the appellant was aware of all of the facts
    he asserts to support his claim against the respondent insurance company in May
    or June of 2010 and against the respondent police board by January 2011 at the
    latest.

[2]

The appellant commenced his action more than two years after those dates
    and, accordingly, the motion judge found that it was barred by the limitation
    period.

[3]

The record amply supports the motion judges findings. The appellant
    asserted racial profiling when he was arrested and he made a complaint against
    the police in January of 2011 for essentially the same reasons he now advances in
    support of his claim.

[4]

As for the claim against the respondent insurance company, the
    respondent states in his statement of claim that he was notified that his
    insurance was canceled in June 2010. The record also shows that the appellant
    was alleging fraud against the insurance company as early as June 2010. Those
    are the same facts now advanced in support of his claim against the respondent
    insurer.

[5]

The motion judge correctly found that discoverability for the purpose of
    limitations is based upon knowledge of the facts necessary to support a claim
    and does not require knowledge of the law that supports the claim.

[6]

We see no basis upon which we could interfere with the motion judges
    conclusion that the appellants action against both the respondent insurance
    company and the respondent police board is barred by the
Limitations
    Act, 2002
, S.O. 2002, c. 24, Sched. B.

[7]

Accordingly, the appeal is dismissed.

[8]

Costs to the respondent Certas Direct Insurance Company fixed at $4,500,
    inclusive of taxes and disbursements and costs to the respondent Toronto Police
    Services Board at $2,500, inclusive of taxes and disbursements.

[9]

We dispense with the appellants approval of the form and content of the
    formal order.

Robert J. Sharpe
    J.A.

H.S.
    LaForme J.A.

K.
    van Rensburg J.A.


